UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
PHILADELPHIA INDEMNITY INSURANCE                                       :
COMPANY,                                                               :
                                                                       :   19-CV-8658 (JMF)
                                    Plaintiff,                         :
                                                                       :        ORDER
                  -v-                                                  :
                                                                       :
DEOGENE MEZA et al.,                                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        At the initial conference held on the record on February 13, 2020, Plaintiff and two
Defendants — Eric Rosenthal and Nicholas Cascio — appeared. The remaining Defendants —
Deogene Meza, Melody Meza, Futures Group IT LLC, Futures Group Holdings Inc., and Futures
Group Staffing Solutions, Inc. — have been served with the summons and First Amended
Complaint, but they have not entered appearances and are in default for failing to answer or
respond to the Complaint. See ECF Nos. 24-27, 29. In an email sent to the appearing parties’
counsel at 2:46 p.m. on February 13, 2020, Defendants Deogene and Melody Meza indicate that
they intend to participate in this case and are seeking to obtain legal representation. A scanned
copy of the email is attached to this Order (with counsel’s email address redacted). It is unclear
whether the Mezas’ email also applies to the three Futures Group Defendants, for which the
Mezas are alleged to be “officers and the sole members.” See ECF No. 20, at ¶ 13.

       In light of the foregoing, and the preference for adjudicating this case on the merits rather
than proceeding with default judgment proceedings, the Court grants Defendants Deogene Meza,
Melody Meza, Futures Group IT LLC, Futures Group Holdings Inc., and Futures Group Staffing
Solutions, Inc., a one-time extension of the deadline to answer or respond to the Complaint nunc
pro tunc to March 16, 2020. No further extensions will be granted.

         In addition, all parties shall appear for a pretrial conference with the Court on March 26,
2020, at 3:30 p.m. in Courtroom 1105 of the Thurgood Marshall Courthouse, 40 Centre Street,
New York, New York. The parties shall treat this conference as an initial pretrial conference and
follow the procedures specified in the Court’s Order at ECF No. 3, including filing a joint letter
and proposed Civil Case Management Plan and Scheduling Order attached as an exhibit to the
joint letter no later than Thursday of the week prior to the initial pretrial conference.

       If the Mezas ultimately choose not to retain counsel and to represent themselves instead,
they shall notify the Court that they are proceeding pro se. Pursuant to the Court’s Individual
Rules and Practices in Civil Pro Se Cases, a copy of which is attached to this Order, all
communications with the Court by a pro se party should be delivered to the Pro Se Intake Unit,
Thurgood Marshall Courthouse, 40 Centre Street, Room 105, New York, New York 10007. No
documents or court filings should be sent directly to Chambers. Copies of correspondence
between a pro se party and counsel shall not be sent to the Court.

        The Court notes that there is a Pro Se Law Clinic in this District to assist non-
incarcerated people who are parties in civil cases and do not have lawyers. The Clinic may be
able to provide the Mezas with advice in connection with this case. The Pro Se Law Clinic is
run by a private organization called the New York Legal Assistance Group; it is not part of, or
run by, the Court (and, among other things, therefore cannot accept filings on behalf of the
Court, which must still be made by any unrepresented party through the Pro Se Intake Unit).
The Clinic is located in the Thurgood Marshall United States Courthouse, 40 Centre Street, New
York, New York, in Room LL22, which is just inside the Pearl Street entrance to that
Courthouse. The Clinic is open on weekdays from 10 a.m. to 4 p.m., except on days when the
Court is closed. The Mezas can make an appointment in person or by calling (212) 659-6190.

         The Court notes that while the Mezas may choose to represent themselves, limited
liability companies and corporations may appear in federal court only through licensed counsel,
and if they fail to do so, a default judgment may be entered against them. See Lattanzio v.
COMTA, 481 F.3d 137, 140 (2d Cir. 2007); Grace v. Bank Leumi Tr. Co. of N.Y., 443 F.3d 180,
192 (2d Cir. 2006).

        Plaintiff is directed to serve a copy of this Order on Defendants Deogene Meza, Melody
Meza, Futures Group IT LLC, Futures Group Holdings Inc., and Futures Group Staffing
Solutions, Inc. by certified mail (return receipt requested) and by email to deomeza1@gmail.com
within two business days of the date of this Order, and to file proof of service within one day
of service.

       SO ORDERED.

Dated: February 14, 2020                           __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                               2
                                                                    Revised: November 12, 2019

                 INDIVIDUAL RULES AND PRACTICES IN CIVIL PRO SE CASES
                      Jesse M. Furman, United States District Judge

Pro Se Office
United States District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Centre Street, Room 105
New York, NY 10007
(212) 805-0175

Unless otherwise ordered by the Court, these Individual Practices apply to all civil cases
involving pro se litigants (that is, litigants without counsel) before Judge Furman.

   1. Communications with Chambers

          A. By a Pro Se Party. All communications with the Court by a pro se party should
             be delivered in person or mailed to the Pro Se Office, Thurgood Marshall
             Courthouse, 40 Centre Street, Room 105, New York, New York 10007. No
             documents or court filings may be sent directly to Chambers. Any questions
             should be directed to the Pro Se Office at (212) 805-0175; pro se parties may
             not call the Court directly. Unless the Court orders otherwise, all
             communications with the Court will be docketed upon receipt; such docketing
             shall constitute service on any user of the ECF system. If any other party is not a
             user of the ECF system (e.g., if there is another pro se party in the case), a pro se
             party must send copies of any filing to that party and include an Affidavit of
             Service or other statement affirming that it has done so. Copies of
             correspondence between a pro se party and opposing parties shall not be sent to
             the Court.

          B. By Parties Represented by Counsel. Except as otherwise provided below,
             communications with the Court by a represented party shall be governed by Judge
             Furman’s Individual Rules and Practices in Civil Cases, available at https://nysd.
             uscourts.gov/hon-jesse-m-furman.

          C. Requests for Adjournments or Extensions of Time. All requests for
             adjournments or extensions of time must be made in writing and must state: (1)
             the original date(s); (2) the number of previous requests for adjournment or
             extension; (3) whether these previous requests were granted or denied; (4) the
             reasons for the requested extension; (5) whether the adversary consents and, if
             not, the reasons given by the adversary for refusing to consent; and (6) the date of
             the parties’ next scheduled appearance before the Court. If the requested
             adjournment or extension affects any other scheduled dates, a represented party
                                                1
          must submit a proposed Revised Scheduling Order in accordance with Judge
          Furman’s Individual Rules and Practices in Civil Cases. A pro se party may, but
          is not required to, submit a proposed Revised Scheduling Order. Requests for
          extensions of deadlines regarding a matter that has been referred to a Magistrate
          Judge shall be directed to that assigned Magistrate Judge.

          Absent an emergency, any request for extension or adjournment shall be made at
          least 48 hours prior to the deadline or scheduled appearance. Requests for
          extensions will ordinarily be denied if made after the expiration of the original
          deadline.


2. Filing of Papers and Service

      A. Papers Filed by a Pro Se Party. All papers to be filed with the Court by a pro se
         party, along with one courtesy copy of those papers, shall be delivered in person
         or sent by mail to the Pro Se Office, Thurgood Marshall Courthouse, 40 Centre
         Street, Room 105, New York, New York 10007. Any pro se party that wishes to
         participate in electronic case filing (“e-filing”) must file a Motion for Permission
         for Electronic Case Filing (available at http://nysd.uscourts.gov/file/forms/
         motion-for-permission-for-electronic-case-filing-for-pro-se-cases and in the Pro
         Se Office). If the Court grants a motion to participate in “e-filing,” that party will
         not receive hardcopies of any document filed electronically via ECF.

      B. Service on a Pro Se Party. Counsel in pro se cases must serve a pro se party
         with a paper copy of any document that is filed electronically and must file with
         the Court a separate Affidavit of Service. Submissions filed without proof of
         service that the pro se party was served will not be considered.


3. Discovery

   All requests for discovery by a pro se party should be sent to counsel for the party from
   whom discovery is sought. Discovery requests should not be sent to the Court.

   If there are any discovery disputes, the parties are required to confer with one another in
   an effort to resolve the dispute without the need for Court intervention. If the parties are
   unable to resolve their dispute, either party may file a letter-motion, no longer than three
   pages and in accordance with Paragraph 1 above, explaining the nature of the dispute and
   requesting an informal conference. If the opposing party wishes to respond to the letter,
   it must promptly file a responsive letter, not to exceed three pages.




                                            2
4. Motions

      A. Filing and Service. Unless otherwise ordered by the Court, papers filed in
         opposition to a motion must be served and filed within 30 days of service of the
         motion papers, and reply papers, if any, must be served and filed within two
         weeks of receipt of opposition papers.

      B. Pro Se Notices. Parties who file a motion to dismiss, a motion for judgment on
         the pleadings, or a motion for summary judgment must provide the pro se party
         with a copy of the notices required under Local Civil Rules 12.1 or 56.2.

      C. Special Rule for Summary Judgment Motions. With respect to any deposition
         that is supplied, whether in whole or in part, in connection with a summary
         judgment motion, the index to the deposition should be included if it is available.

      D. Courtesy Copy. One courtesy hard copy of all formal motion papers, marked as
         such, should be submitted to Chambers by the non-pro se party at the time the
         reply is due. Courtesy copies should not be submitted to Chambers at the time of
         filing. If all the parties are pro se, then no courtesy copies of formal motion
         papers are required.

      E. Oral Argument. Unless otherwise ordered by the Court, oral argument will not
         be heard in pro se matters.


5. Initial Case Management Conference

   Absent a motion to dismiss, the Court will generally schedule an initial case management
   conference within four months of the filing of the complaint. The Notice of Initial
   Pretrial Conference will be docketed on ECF and mailed to the pro se party or parties.

   The Court will set a schedule for the case at the initial case management conference. In
   most cases, the Court will give the parties four months (from the date of the conference)
   to complete all discovery, and set a deadline for the filing of any motions for summary
   judgment 30 days after the close of discovery. In advance of the initial case management
   conference, the parties should, if practicable, confer with one another to determine if such
   a schedule would be appropriate or if there is anything unusual about the case that would
   require more time and be prepared to discuss those issues at the conference. The Court
   will issue a written order memorializing all dates and deadlines following the conference.

   An incarcerated party may not be able to attend this or other conferences, but may be able
   to participate by telephone. If an incarcerated party does not have counsel and is unable
   to participate by telephone, a family member or a representative may attend the
   conference. In such instances, the incarcerated party may write to the Court in advance
   of the conference regarding any issue the pro se party wishes to have addressed at the
   conference. If a representative is designated, he or she should contact Chambers at (212)
                                            3
   805-0282 to determine the location of the conference. The Court will also have a
   transcript of the conference sent to the incarcerated party.


6. Trial Documents

      A. Pretrial Statement. Unless otherwise ordered by the Court, within 30 days of
         the completion of all discovery or, if a summary judgment motion is filed, within
         30 days of the Court’s ruling on summary judgment, the plaintiff in a pro se case
         shall file a concise, written Pretrial Statement. This Statement need take no
         particular form, but it must contain the following: (1) a statement of the facts the
         plaintiff hopes to prove at trial; (2) a list of all documents or other physical
         objects that the plaintiff plans to put into evidence at trial; and (3) a list of the
         names and addresses of all witnesses the plaintiff intends to have testify at trial.
         The Statement must be sworn by the plaintiff to be true and accurate based on the
         facts known by the plaintiff. If pro se, the plaintiff shall file an original of this
         Statement, plus one courtesy copy, with the Pro Se Office. Two weeks after
         service of the plaintiff’s Statement, the defendant must file and serve a similar
         Statement of its case containing the same information.

      B. Other Pretrial Filings. If the case is to be tried before only a Judge without a
         jury, any parties represented by counsel must also file proposed findings of fact
         and conclusions of law at the time of filing the Pretrial Statement. If the case is to
         be tried before a jury, any parties represented by counsel must also file proposed
         voir dire questions, a proposed jury charge, and a proposed verdict form at the
         time of filing the Pretrial Statement. At the time of filing, a represented party
         should e-mail these documents to the Court (Furman_NYSDChambers@
         nysd.uscourts.gov), in both .pdf and Microsoft Word formats. The pro se party
         may file such documents, but is not required to do so and need not submit them
         by e-mail.


7. Pro Se Clinic
   In 2016, a Pro Se Law Clinic opened in this District to assist non-incarcerated people
   who are parties in civil cases and do not have lawyers. The Clinic may be able to provide
   a non-incarcerated pro se litigant with advice in connection with his or her case. The Pro
   Se Law Clinic is run by a private organization called the New York Legal Assistance
   Group; it is not part of, or run by, the Court (and, among other things, therefore cannot
   accept filings on behalf of the Court, which must still be made by any unrepresented
   party through the Pro Se Intake Unit). The Clinic is located in the Thurgood Marshall
   United States Courthouse, 40 Centre Street, New York, New York, in Room LL22, which
   is just inside the Pearl Street entrance to that Courthouse. The Clinic is open on
   weekdays from 10 a.m. to 4 p.m., except on days when the Court is closed. An
   unrepresented party can make an appointment in person or by calling (212) 659-6190.


                                            4
